UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2012or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file number 0-21384 INTERNATIONAL PACKAGING AND LOGISTICS GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Nevada 13-3367421 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 7700 Irvine Center Drive, Suite 870 Irvine, California (Address of Principal Executive Offices) (Zip Code) (949) 861-3560 (Registrant’s Telephone Number, Including Area Code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2 of the Exchange Act). o Yesx No The number of shares outstanding of the Issuer’s common stock as of August 14, 2012 was 4,961,357 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Financial Statements for the Three and Six Months Ended June 30, 2012 and 2011 CONTENTS Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations and Comprehensive Income 4 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 - 21 2 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Balance Sheets As of June 30, 2012 and December 31, 2011 (Unaudited) June 30 December 31 Current Assets (Unaudited) (Audited) Cash $ $ Accounts receivable, net Other current assets Prepaid taxes - Total Current Assets Property, Plant and Equipment, net Total Property, plant and equipment, net Other Assets Prepaids Deposits Contract in place Deferred tax assets Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current inabilities Accounts payable and accrued expenses $ $ Notes payable - related party Other notes payable - Taxes payable - - Other current liabilities Total Current Liabilities Stockholders' Equity Convertible preferred shares: $0.0001 par value, 50,000,000shares authorized, 974,730 Series A issued and outstanding 98 98 400,000 Series B issued and outstanding 40 40 Common stock: $0.001 par value, 900,000,000 shares authorized, 4,961,357 issued and outstanding Additional paid-in capital Accumulated other comprehensive income Retained earnings (deficit) ) ) Total IPLO Stockholders' Equity Non controlling interest Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes. 3 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Operations And Comprehensive Income For the Three AND SIX Months Ended JUNE 30, 2012 and 2011 (Unaudited) Six Months Ended Three Month Ended June 30 June 30 Revenues Packaging $ Logistics Total Revenues Cost of Goods old Packaging Logistics Total Cost of Goods Sold Gross Profit Operating Expenses Administrative expenses Rent Salaries and wages Total Operating Expenses Income (loss) from Operations ) ) ) Other Income Interest income (expense), net ) ) Other income (expense) ) Rent income - - Total Other Income Net Income (Loss) before Income Taxes ) ) ) See accompanying notes. 4 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Operations And Comprehensive Income For the Three AND SIX Months Ended JUNE 30, 2012 and 2011 (Unaudited) Six Months Ended June 30 Three Months Ended June 30 Income tax benefit(expense) Net Income (Loss) Net (gain) loss attributable to non controlling interest ) Net Income (Loss) attributable to IPLO ) ) ) Comprehensive Income Currency translation adjustment ) ) ) Comprehensive Income (loss) $ $ ) $ ) $ ) Earnings per weighted average share of common stock - basic $ $ ) $ ) $ ) Earnings per weighted average share of common stock - diluted $ $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted See accompanying notes. 5 International Packaging and Logistics Group, Inc., and Subsidiaries Condensed Consolidated Statements of Cash Flows For the Six Months Ended June 30, 2012 and 2011 (Unaudited) June 30, June 30, Increase (decrease) in cash and cash equivalents: Net income/(loss) $ $ ) Adjustments to reconcile net income/(loss) to net cash provided by (used in) operating activities: Depreciation expense Loss on disposal of PP&E - Changes in operating assets and liabilities: (Increase ) in accounts receivable ) ) (Increase )decrease in prepaid taxes ) Increase deferred tax asset - Decrease in other current assets (Decrease)in income taxes payable - ) Increase in accounts payable and accrued expenses Increase in other current liabilities Net cash provided by/(used in) operating activities ) Cash flow from investing activities: Net cash from investing activities - - Cash flow from financing activities: Net cash provided by financing activities - - Effect of currency translation ) ) Net increase/(decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 6 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies Organization and Basis of Presentation These interim condensed consolidated financial statements represent the financial activity of International Packaging and Logistics Group, Inc., (“IPL Group” or “the Company”) a publicly traded company listed and traded on the NASDAQ Over the Counter Bulletin Board (“OTCBB”).The interim condensed consolidated financial statements for the three and six months ended June 30, 2012 and 2011 have been prepared in accordance with accounting principles generally accepted in the United States.The interim condensed consolidated financial statements include the accounts of the Company and its subsidiaries.All intercompany transactions have been eliminated.The Company’s fiscal year end is on December 31. The foregoing unaudited interim condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Regulation S-X as promulgated by the Securities and Exchange Commission (“SEC”). Accordingly, these condensed consolidated financial statements do not include all of the disclosures required by generally accepted accounting principles in the United States of America for complete financial statements.These unaudited interim condensed consolidated financial statements should be read in conjunction with the audited condensed consolidated financial statements and the notes thereto included on Form 10-K for the period ended December 31, 2011.In the opinion of management, the unaudited interim condensed consolidated financial statements furnished herein include all adjustments, all of which are of a normal recurring nature, necessary for a fair statement of the results for the interim period presented. The preparation of interim condensed consolidated financial statements in accordance with generally accepted accounting principles in the United States of America requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities known to exist as of the date the condensed consolidated financial statements are published, and the reported amounts of revenues and expenses during the reporting period.Uncertainties with respect to such estimates and assumption are inherent in the preparation of the Company’s condensed consolidated financial statements; accordingly, it is possible that the actual results could differ from these estimates and assumptions that could have a material effect on the reported amounts of the Company’s financial position and results of operations. Operating results for the three and six month periods ended June 30, 2012, are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. Nature of Operations On July 2, 2007, International Packaging and Logistics Group, Inc., through its wholly-owned subsidiary, YesRx.com (“YesRx”) acquired all the outstanding shares of H&H Glass, Inc. (“H&H Glass” or “H&H”), in exchange for 3,915,000 shares of its common stock in a reverse triangular merger (the “Merger”).H&H Glass is a glass importer that supplies custom products such as perfume bottles and food condiment bottles, plus provides complementary services such as container design and mold making.H&H Glass imports glass containers from Asia and distributes to North America.H&H Glass acquires its products mainly from one supplier in China and Taiwan and sells its products through several distributors in the United States and Canada who service small to medium sized customers.H&H imports in excess of 1,000 shipping containers of glass a year.Depending on the size of the product, a container can contain anywhere from 3,000 to 300,000 pieces. 7 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies (continued) On January 1, 2010, International Packaging and Logistics Group, Inc., (“IPL Group Inc.”), acquired a majority interest in EZ Link Holdings, Ltd., company organized under the laws of the British Virgin Islands which contractually controls EZ Link Corporation (“EZ Link”), a logistics company headquartered in Taiwan.EZ Link was established in July 2003 under the laws of Taiwan, Republic of China (“PRC”)EZ LINK is a full service international freight forwarder, who has current networks to locations in China, Hong Kong, South East Asia, North East Asia, North America, Latin America and Europe. EZ Link International, Samoa (“ELIS”) was incorporated in Samoa.ELIS is a wholly owned subsidiary of EZ Link Corporation and was set up to facilitate shipping operations in the Republic of China. Organization and Line of Business International Packaging and Logistics Group, Inc., a Nevada corporation, was originally incorporated as Interactive Medical Technologies, Ltd., on June 2, 1986, in the state of Delaware.On April 17, 2008, IPL Group converted from a Delaware corporation to a Nevada Corporation. EZ Link Holdings Ltd. EZ Link Holdings Ltd. was incorporated in 2009, under the laws of the British Virgin Islands. The Company has no substantive operations of its own. EZ Link Corp., a Taiwan company established in July 2003 with initial registered capital of NTD 13,500,000, is a freight forwarder with current networks of locations in China, Hong Kong, South East Asia, North East Asia, North America, Latin America and Europe, and holds the licenses and approvals necessary to operate its business in China. Taiwan law currently has limits on foreign ownership of companies. To comply with these foreign ownership restrictions, on December31, 2009, EZ Link Holdings entered into following exclusive agreements with EZ Link Corp. and its owners (collectively the “Contractual Arrangements”): (1) Consulting Services Agreement, through which EZ Link Holdings has the right to advise, consult, manage and operate EZ Link Corp. and collect and own all of its net profits; (2) Operating Agreement, through which EZ Link Holdings has the right to recommend director candidates and appoint the senior executives of EZ Link Corp, approve any transactions that may materially affect the assets, liabilities, rights or operations of EZ Link Corp, and guarantee the contractual performance by EZ Link Corp. of any agreements with third parties, in exchange for a pledge by EZ Link Corp. of its accounts receivable and assets. In consideration of services provided by the consultant, EZ Link Corp will pay a consulting fee equal to all of its net income on a quarterly basis.The cumulative net income from January 1, 2012 to June 30, 2012 is $36,758 which has not been paid at June 30, 2012.The cumulative net income from inception of this contractual arrangement through June 30, 2012 is approximately $48,870. The terms of these Consulting Agreements begin as of the date of the Contractual Agreements, and shall continue in perpetuity, unless terminated in accordance with relevant provisions in the agreements or by any other agreement reached by all parties. 8 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies (continued) Consolidation of variable interest entities The consolidated financial statements include the accounts of the Company and all majority-owned subsidiaries in which the Company has a controlling financial interest. All significant intercompany accounts and transactions have been eliminated in consolidation. The Company determines whether it has a controlling financial interest in an entity by first evaluating whether the entity is a voting interest entity or a variable interest entity (“VIE”). Voting interest entities are entities that have sufficient equity and provide the equity investors voting rights that give them the power to make significant decisions related to the entity’s operations. The usual condition for a controlling financial interest in a voting interest entity is ownership of a majority voting interest. Accordingly, the Company consolidates its majority-owned subsidiary, EZ Link Corp, in which it holds more than 50% of the voting rights or where control is exercised through other contractual rights. VIEs are entities that lack one or more of the characteristics of a voting interest entity. Either the entity does not have sufficient equity at risk to finance its activities without additional subordinated financial support from other parties or the equity investors do not have the characteristics of a controlling financial interest. The entity that has a controlling financial interest in a VIE is referred to as the primary beneficiary and is required to consolidate the VIE. The Company’s majority-owned subsidiaries are not considered VIEs. The Company's consolidated financial statements include 100% of the assets, liabilities and earnings of a subsidiary, EZ Link Corp, which is more than 50% owned and control is established. The ownership interest of the minority owners of the Company’s subsidiary is called non controlling interest. The Company has concluded that EZ Link Corp is a VIE and that the Company’s 51% owned subsidiary, EZ Link Holdings, absorbs a majority of the risk of loss from the activities of EZ Link Corp. and enables the Company to receive a majority of its expected residual returns. Accordingly, the Company accounts for EZ Link Corp. as a VIE as of January 1, 2010. The initial measurement of the assets and liabilities of EZ Link Corp. for the purpose of consolidation by the Company is at fair value. EZ Link Holdings, Ltd. has had no other business activities except for the entering into of the exclusive agreements with EZ Link Corp. and its shareholders. The consolidated financial statements include the financial statements for the Company, its subsidiaries and the variable interest entity, EZ Link Corp. and EZ Link Corp.’s subsidiary EZ Link International.All significant inter-company transactions and balances between the Company, its subsidiaries and the variable interest entity are eliminated upon consolidation. Country risk As EZ Link Holding, Ltd. principal operations are conducted in Taiwan, it is subject to special considerations and significant risks not typically associated with companies in the US. These risks include, among others, risks associated with the political, economic and legal environments and foreign currency exchange limitations encountered in Taiwan. The EZ Link Holdings results of operations may be adversely affected by changes in the political and social conditions in Taiwan, and by changes in governmental policies with respect to laws and regulations, among other things. 9 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies (continued) In addition, most of the transactions undertaken in Taiwan are denominated in New Taiwan Dollars (“NTD”), which must be converted into other currencies before remittance out of Taiwan may be considered. Both the conversion of NTD into foreign currencies and the remittance of foreign currencies abroad require the approval of the Taiwan government.Therefore, it is assumed that there will be limitations of distribution of profits from EZ Link Corp. to EZ Link Holdings. Principles of Consolidation The accompanying consolidated financial statements are prepared in accordance with generally accepted accounting principles in the United States of America.EZ Link Corp’s functional currency is New Taiwan Dollars (NTD), however, the accompanying consolidated financial statements have been re-measured and presented in United States Dollars ($). The consolidated financial statements include the accounts of IPL Group and its subsidiaries (collectively the “Company”).The Company’s subsidiaries include H&H Glass and 51% of EZ Link Holdings, Ltd. The accompanying consolidated financial statements at June 30, 2012, include EZ Link Holdings, Ltd., and subsidiaries from the January 1, 2010 date of acquisition.Intercompany accounts and transactions have been eliminated upon consolidation. Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and the disclosures of contingent assets and liabilities at the date of the consolidated financial statements.Significant estimates include an allowance for doubtful accounts and depreciation of property, plant and equipment. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less to be cash equivalents.Cash equivalents include amounts invested in a money market account with a financial institution.Cash equivalents are carried at cost, which approximates fair value. Contract in Place Goodwill and indefinite-lived intangible assets are not amortized. Rather, they are tested for impairment at least annually or more frequently if events or changes in circumstances indicate that the asset might be impaired.Contracts in place is the only intangible asset with an indefinite life on our consolidated balance sheets.We have elected December 31 as the date to perform our annual impairment test. The contract in place represents the fair value of the consulting contract and operating agreement between EZ Link Holdings, Ltd. and EZ Link Corp. 10 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies (continued) Revenue Recognition The Company recognizes product revenue provided that (1) persuasive evidence of an arrangement exists, (2) delivery to the customer has occurred, (3) the selling price is fixed or determinable and (4) collection is reasonably assured. Delivery is considered to have occurred when title and risk of loss have transferred to the customer.The price is considered fixed or determinable when it is not subject to refund or adjustments.Outbound shipping and handling charges are included in net sales. Foreign Currency Translation As of June 30, 2012 the accounts of the EZ Link were maintained, and its consolidated financial statements were expressed, in NTD. Such consolidated financial statements were translated into USD with NTD as the functional currency.All assets and liabilities were translated at the exchange rate on the consolidated balance sheet dates, stockholders’ equity are translated at the historical rates and the statements of income items are translated at the weighted average exchange rate for the year. The resulting translation adjustments are reported under other comprehensive income. Transaction gains and losses that arise from exchange rate fluctuations on transactions denominated in a currency other than the functional currency are included in the results of operations as incurred. Such amounts were not material during each of the six month periods ended June 30, 2012 and 2011. Cash flow from the Company's operations included in the statement of cash flows is calculated based upon the functional currency using the average translation rate. As a result, amounts related to assets and liabilities reported on the statement of cash flows will not necessarily agree with arithmetical changes in the corresponding balances on the consolidated balance sheet. No presentation is made that the NTD amounts could have been, or could be, converted into USD at the rates used in translation. Concentration of Credit Risk The Company maintains balances in a Money Market Fund that is not federally insured.Balances in this fund were $694,015 and $652,092 at June 30, 2012 and December 31, 2011, respectively. Accounts receivable are typically unsecured.The Company performs ongoing credit evaluations of its customers’ financial condition.It generally requires no collateral and maintains reserves for potential credit losses on customer accounts, when necessary. As of June 30, 2012, 86.6% of H&H Glass’s Accounts Receivable were attributable to four customers.As of December 31, 2011, 83.4% of H&H Glass’s Accounts Receivable were attributable to three customers. At June 30, 2012 and December 31, 2ink Holdings, Ltd had no reserve for doubtful accounts. In general the Company will reserve a receivable based one of the following reasons;If the receivable is over 90 days old the company will reserve 50% and if over 12 months old the Company will reserve 100% of the amount. 11 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 1.Summary of Significant Accounting Policies (continued) Concentration of Credit Risk - continued H&H Glass purchased 100% of its glass from one vendor in the three month periods ending June 30, 2012 and 2011. During the three-month period ending June 30, 2012 and 2011, H&H Glass purchased $7,271,607 and $6,419,915 of products from this vendor, respectively. During the six months ended June 30, 2012 and 2011, H&H Glass purchased $12,926,700 and $11,354,529 of products from this vendor, respectively. This concentration is due to the relatively small size of H&H Glass’s orders. H&H Glass’s specialized short-run custom orders generally are not attractive to larger glass manufacturers. Non-controlling Interest The Company accounts for its non-controlling interest of 49% in EZ Link Holdings, Ltd. in the condensed consolidated financial statements classified as a separate component of equity. In addition, net earnings, and components of other comprehensive income are attributed to both the Company and non-controlling interest. Net Earnings/(Loss) per Share Earnings/(loss) per common share is computed on the weighted average number of common shares outstanding during each year.Basic earnings per share is computed as net loss applicable to common stockholders’ divided by the weighted average number of common shares outstanding for the period.Diluted earnings per share reflects the potential dilution that could occur from common shares issuable through convertible preferred shares, stock options, warrants and other convertible securities when the effect would be dilutive. Comprehensive Income (Loss) The Company reports and displays comprehensive income and its components in a full set of general purpose consolidated financial statements. The Company’s translation loss of $6,718 and gain of $11,015 for the three month periods ended June 30, 2012 and 2011 and a loss of $6,405 and of $3,163 for the six month periods ended June 30, 2012 and 2011, respectively, relate to the translation of financial statements from New Taiwan Dollar to US Dollars. 2.Preferred Stock Transactions The 400,000 shares of Series B Preferred Shares shall be convertible into common shares in two equal tranches, the first being upon completion and receipt of the year ending December 31, 2010, financials if all of the following performance targets are met by EZ Link: (a) Maintain revenues and before tax earnings same as the prior 12 month period; and (b) Maintained a positive cash flow from operations over the prior 12 month period. These criteria were not met, so there were no conversions as of December 31, 2010 or 2011.However, the first tranche will be eligible for conversion again at December 31, 2012. 12 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 2.Preferred Stock Transactions - continued The second tranche of the Preferred Shares shall be convertible after the second 12 month period, i.e. the year ending December 31, 2012, if all of the following performance targets are met by EZ Link: (a) 5% increase in revenues and 1% before tax earnings over the prior 12 month period; and (b) Maintained a positive cash flow from operations over the prior 12 month period. EZ Link did not reach its performance goals at December 31, 2011, so the conversion rights will be extended one additional year.December 31, 2012 for the first tranche and December 31, 2013 for the second tranche. ASC Topic 480, “Distinguishing Liabilities from Equity,” establishes standards for how an issuer classifies and measures certain financial instruments with characteristics of both liabilities and equity. A mandatorily redeemable financial instrument shall be classified as a liability unless the redemption is required to occur only upon the liquidation or termination of the reporting entity.A financial instrument issued in the form of shares is mandatorily redeemable if it embodies an unconditional obligation requiring the issuer to redeem the instrument by transferring its assets at a specified or determinable date (or dates) or upon an event certain to occur.A financial instrument that embodies a conditional obligation to redeem the instrument by transferring assets upon an event not certain to occur becomes mandatorily redeemable—and, therefore, becomes a liability—if that event occurs, the condition is resolved, or the event becomes certain to occur. The Company also has 974,730 Series A Preferred Shares issued and outstanding which are convertible at any time with a conversion price of $3.00 per share. The Company determined that the preferred shares are not mandatorily or conditionally redeemable and are properly classified as permanent equity in the accompanying consolidated financial statements. 3.Common Stock Transactions During the six months ending June 30, 2012 and 2011 no stock was issued. 4.Related Party Transactions Allen Lin The Company paid Mr. Allen Lin, President of H&H Glass and a member of the board of directors of the Company, salary of $62,500 and $57,500 for the three-month periods ended June 30, 2012 and 2011, respectively, and $125,000 and $115,000 for the six-month periods ended June 30, 2012 and 2011, respectively. Josephine Lin Josephine Lin, Mr. Lin’s wife, is employed by the Company and was paid salary of $14,000 for each of the three-month periods ended June 30, 2012 and 2011, and $28,000 for each of the six-month periods ended June 30, 2012 and 2011 13 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 4.Related Party Transactions - continued William Gresher For each three-month period ended June 30, 2012 and 2011, Mr. Gresher, a member of the Board of Directors, was paid $1,500 in cash for Director fees. For each six-month period ended June 30, 2012 and 2011, Mr. Gresher, a member of the Board of Directors, was paid $3,000 in cash for Director fees. Owen Naccarato For each three-month period ending June 30, 2012 and 2011 respectively, Mr. Naccarato, a member of the Board of Directors, was paid $9,000 in cash for legal fees and for the three month period ending June 30, 2012 was paid $1,500 in cash for Directors fees. For each six-month period ending June 30, 2012 and 2011 respectively, Mr. Naccarato, a member of the Board of Directors, was paid $18,000 in cash for legal fees and for the six month period ending June 30, 2012 was paid $1,500 in cash for Directors fees. Easy Global Company, Ltd. The chairman of Easy Global Company, Ltd. is also a shareholder of EZ Link Corporation.EZ Link rents its offices from Easy Global Company, Ltd.During the three months ended June 30, 2012 and 2011, EZ Link paid $11,310 and $11,898, respectively, and for the six months ended June 30, 2012 and 2011, EZ Link paid $23,205 and $23,589, respectively to Easy Global Company for rent expense. 5.Property and Equipment The Company’s property and equipment at June 30, 2012 and December 31, 2011, consisted of the following: June 30, 2012 December 31, 2011 Furniture and fixtures $ $ Computers and equipment Leasehold improvements Less accumulated depreciation ) ) Total $ $ The Company recorded depreciation expense for the six-month periods ending June 30, 2012 and 2011, of $6,616 and $6,434 respectively. 6.Commitments and Contingencies Litigation The Company is not currently aware of any formal legal proceedings or claims that the Company believes will have, individually or in the aggregate, a material adverse effect on the Company’s financial position or results of operations. 14 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 6.Commitments and Contingencies - continued Leases Operating leases H&H Glass rents 2,887 square feet of office space for its headquarters.The lease began on January 1, 2005, and was renewed on September 1, 2008 and expires on August 31, 2013.As of June, 2012, total monthly base rent is $9,164 per month. EZ Link rents 2,388 square feet of office space for its headquarters.The lease began on October 1, 2011, through March 31, 2012.The lease is renewed annually.As of March 31 2012, total base monthly rent is $3,984 per month. EZ Link also rents 182 square feet of office space.The lease began on April 15, 2011, and expires on April 14, 2014.The lease has a 3% increase each year.As of June 30, 2012, total base monthly rent is $1,436 EZ Link also maintains operating leases for parking spaces and vehicles used in its operations expiring through June 23, 2014. Future minimum payments on this lease for fiscal years following December 31, 2011, are: Year ended December 31, $ Thereafter $ 7.Earnings per Share Earnings per share have been calculated using the weighted average number of shares outstanding during each period.There was positive net income during the six months ended June 30, 2012, therefore the Company’s Convertible Preferred Shares constituted potentially dilutive securities.However, the net loss for the three months ended June 30, 2012 and 2011 and for the six months ended June 30, 2011 would have made these securities anti-dilutive.Earnings per share at June 30, 2012, is calculated using the number of common shares issued to effect the business combination as being outstanding during the entire period. 15 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 Earnings (loss) per share of common stock are calculated as follows: For the Three Months Ended June 30, BASIC EARNINGS PER SHARE OF COMMON STOCK: Net earnings (loss) available to IPLO common stockholders $ ) $ ) Weighted average common shares outstanding Basic earnings (loss) per share of common stock $ ) $ ) DILUTED EARNINGS PER SHARE OF COMMON STOCK: Net earnings available to IPLO common stockholders $ ) $ ) Weighted average common shares outstanding Effect of dilutive securities: Convertible preferred stock - - Weighted average common shares outstanding after effect of dilutive securities Diluted earnings per share of common stock $ ) $ ) For the Six Months Ended June 30, BASIC EARNINGS PER SHARE OF COMMON STOCK: Net earnings (loss) available to IPLO common stockholders $ $ ) Weighted average common shares outstanding Basic earnings (loss) per share of common stock $ $ ) DILUTED EARNINGS PER SHARE OF COMMON STOCK: Net earnings (loss) available to IPLO common stockholders $ $ ) Weighted average common shares outstanding Effect of dilutive securities: Convertible preferred stock - Weighted average common shares outstanding after effect of dilutive securities Diluted earnings (loss) per share of common stock $ $ ) 8. Segment Reporting The management approach model is based on the way a company’s management organizes segments within the company for making operating decisions and assessing performance.Reportable segments are based on products and services, geography, legal structure, management structure, or any other manner in which management disaggregates a company. Following is a summary of segment information for the three and six months ended June 30, 2012: 16 International Packaging and Logistics Group, Inc., and Subsidiaries Notes to Condensed Consolidated Financial Statements June 30, 2012 8. Segment Reporting (continued) June 30 Y-T-D Packaging Logistics Total Revenue $ Operating Income Total Assets Interest Income 18 Interest Expense 0 ) ) Depreciation $
